UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No.1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – OCTOBER 3, 2011 CYBER SUPPLY INC. (Exact name of Registrant as specified in its charter) NEVADA 000-53677 68-0672900 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) Five Concourse Parkway, Suite 3100 Atlanta, GA 30328 (Address of principal executive offices) (678) 332-5000 (Registrant's telephone number, including area code) 151-1201 LaRose Avenue Toronto, Ontario, Canada M9P 1B3 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act  Soliciting material pursuant to Rule14a-12 under the Exchange Act  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act EXPLANATORY NOTE Our company is filing this Amendment No. 1 on Form 8-K/A (the “Amendment”) to our current report on Form 8-K for the report date of October 3, 2011 (the “Form 8-K”), filed with the Securities and Exchange Commission on October 11, 2011, to correct an understatement made in accounts payable for the three month period ended August 31, 2011 as filed on our Quarterly Report with the Securities and Exchange Commission on October 11, 2011. We are reporting the adjustment to accounts payable for an accrual of consulting fees during the three months ended August 31, 2011. 2 Item 5.06: Change in Shell Company Status. As a result of the CIG Services Acquisition, the Company is no longer a “shell company” as such term is defined in Rule 405 of the Securities Act and Rule 12b-2 of the Exchange Act. Accordingly, we are providing below the information herein that would be included in a Form 10. In this Report, we rely on and refer to information and statistics regarding our industry that we have obtained from a variety of sources. Some of this information is publicly available and has not been specifically prepared for us for use in this report or otherwise. Although we believe that this information is generally reliable, we cannot guarantee, nor have we independently verified, the accuracy and completeness of such third party information. FORM 10 DISCLOSURES SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The following cautionary statements identify important factors that could cause our actual results to differ materially from those projected in forward-looking statements made in this Current Report on Form 8-K (this “Report”) and in other reports and documents published by us from time to time. Any statements about our beliefs, plans, objectives, expectations, assumptions, future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the use of words or phrases such as “believes,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimated,” “intend,” “plan,” “projection,” “outlook” and the like, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, as we issue “penny stock,” as such term is defined in Rule 3a51-1 promulgated under the Exchange Act, we are ineligible to rely on these safe harbor provisions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of our Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned to carefully read all “Risk Factors” set forth under Item 1A and not to place undue reliance on any forward-looking statements. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments, except as required by the Exchange Act. New factors emerge from time to time, and it is not possible for us to predict which will arise or to assess with any precision the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Unless otherwise provided in this Report, references to the “Company,” “Cyber Supply,” the “Registrant,” the “Issuer,” “we,” “us,” and “our” refer to Cyber Supply Inc. Item 1. Business General Cyber Supply Inc. was incorporated in the State of Nevada on February 12, 2008. We were originally formed for the purpose of engaging in a web-based supply business, however, we subsequently determined that our original business model was not viable and we suspended operations pending review and assessment of other possible business endeavors. During the first quarter of the current fiscal year, we began considering a new business model involving the development and managing of wireless infrastructure for wireless carriers. On October 7, 2011, the Company entered into an acquisition agreement pursuant to which we acquired all membership interests in CIG Services, from CI Group. CIG Services was formed by the CI Group to provide comprehensive management and support services with respect to the operations, administration and management of 72 cell phone towers. We will now conduct our business and all operations through CIG Services. The Company intends to acquire the CI Group and all 72 cell phone towers prior to the end of calendar year 2011. Pending the closing of the acquisition of the CI Group and the cell phone tower assets by the Company, CIG Services as the newly acquired wholly owned subsidiary of the Company will provide all services to the CI Group pertaining to the management, administration and operation of the 72 cell phone towers. 3 As a result of the acquisition of CIG Services, we now have 15 employees who will be rendering their respective services to CIG Services in a dual capacity with the CI Group pursuant to the terms and conditions of an Employee Services Agreement with the CI Group. The Company intends to change its name as soon as reasonably possible following the completion of the acquisition of CI Group which is anticipated to occur prior to the end of 2011. In connection with our acquisition CIG Services, we have moved our offices to Five Concourse Parkway, Suite 3100, Atlanta, GA 30328. The Company’s new telephone number is (678) 332-5000. Tower Management Operations The core business of our newly acquired wholly-owned subsidiary, CIG Services, is providing all administration management and operation services on behalf of the CI Group which manages, develops, owns, leases and operates cell phone towers and other wireless infrastructure. CIG Services has entered into seven Tower Management Agreements (each a “Tower Management Agreement”) with various parties owning (i) cell phone or wireless transmission towers (the “Tower Owners”); or (ii) the economic interests of cell phone or wireless transmission towers (the “Tower Interest Holders” and referred to collectively herein with the Tower Owners as the “Tower Proprietors”). During the respective term of each Tower Management Agreement, CIG Services, as manager, shall perform functions necessary to maintain, market, operate, manage and administer the tower sites of the Tower Proprietors. The initial terms of the various Tower Management Agreements are expected to expire between December 31, 2014 and June 30, 2018. Each Tower Proprietor shall pay a base management fee to CIG Services. The base management fees applicable to each Tower Proprietor may vary significantly depending on the specific terms and conditions negotiated with each Tower Proprietor. The Tower base management fees are expected to be paid in quarterly installments. CIG Services may also in certain circumstances be eligible to receive ancillary compensation in consideration for procuring new tenants on tower sites, whereby CIG Services would receive a small percentage of the aggregate net rent for the initial term of each such new lease. On October 7, 2011, CIG Services entered into an Employee Services Agreement with CI Group that will take effect on October 10, 2011 and provide that (i) the employees of CI Group shall continue to be statutory employees of CI Group, (ii) the CIG Services shall pay the salaries, benefits, taxes and all other incidental costs related to employment and (iii) the dual capacity employees rendering services on behalf of the CIG Services shall continue to perform their duties for CI Group. About The CI Group The CI Group rents antenna and other equipment space on its towers on the basis of long term contracts with wireless carriers, governmental and public entities and utilities. The CI Group currently owns and manages 72 towers and is in the process of building an additional seven towers which are expected to be completed prior to the end of 2011. The towers are either acquired on the open market or through the successful awarding to the CI Group of carrier tower projects. The CI Group manages, develops, and markets rooftop space in Manhattan and Athens, GA. We believe that we are in a strong position to develop this business line through aggressive marketing and pricing. The majority of CI Group’s towers can accommodate more than one tenant. Steel is the major raw material used in the construction of the towers. CI Group uses leading contractors to carry out the actual building of the towers. The CI Group plans to move into the business of Distributed Antenna Systems (“DAS”) in 2012. The CI Group DAS development program is currently underway in conjunction with a major property owner in New York. The CI Group regularly bids for Carrier Build-to-Suit tenders (“BTS”) and has won nine such tower bids in 2011 through the date of this Report. Eight of the BTS projects were for MetroPCS Networks California, LLC (“Metro PCS”) in the Southern California market, and one was for Southern Communications Services, Inc. d/b/a SouthernLINC Wireless, in the Alabama market. Two of the California BTS tower projects were withdrawn by the CI Group and returned to Metro PCS because they were deemed too high in risk by CI Group’s management The CI Group is currently on the Approved Vendor List for BTS Bids for five wireless carriers. CI Group expects to increase this number in 2012. The tower business is not seasonal. However, the availability of towers for acquisition on the market varies greatly. 4 The CI Group, like all of its competitors, is bound to the tower build plans of the various carriers, which are subject to numerous variables outside control of the CI Group, including the general economy, carrier cash flow, regulatory issues, and consolidation of the wireless industry. The CI Group deploys its working capital for the acquisition of third party towers on the open market or for the construction costs of BTS. Working capital is also used for marketing purposes. Additionally, working capital is used to develop and market search rings, which are locations which have been identified as prime candidates for the placement of cell phone towers, roof top systems or DAS. The CI Group is reliant, to a large extent, on the wireless carriers build and search ring development plans. Possible consolidation in the industry plays a significant role in carrier builds and lease ups. Government agencies (such as Homeland Security, local police and fire departments, and port authorities) in addition to utilities, provide potential supplementary tower facilities’ leasing income. Ring Development License Agreement CIG Services has entered into a Search Ring License & Service Agreement, by and between BAC-CIG, LLC as Licensor and CIG Services, as Licensee, on October 7, 2011. The Licensor holds all right, title and interest and/or indirect economic interests, to a portfolio of Search Ring Assets. The Ring Development Agreement grants CIG Services an exclusive license to utilize the Search Ring Assets to develop, construct and market telecommunication tower and infrastructure assets as Future Tower Assets. The Ring Development Agreement expires on December 31, 2012, subject to extension upon mutual consent of the parties. The Ring Development Agreement provides that the Licensor will be paid a license fee of 70% of the net profits collected by Licensor through the exploitation, distribution, construction, sales, servicing and/or marketing of Search Ring Assets or Future Tower Assets. Under the terms of the Ring Development Agreement, the Licensor will contribute an aggregate of $2,000,000 to the Company, through the purchase of the Company’s Series A 4% 2012 Convertible Redeemable Preferred Stock, to fund the development, construction and marketing of the Future Tower Assets. Upon termination of the Ring Development Agreement, all right, title and interests in undeveloped Search Ring Assets will revert to the Licensor without any residual rights retained by CIG Services. Customers We work with large national wireless carriers that operate national or regional networks including AT&T, Sprint, Verizon Wireless and T-Mobile. Management Effective as of the closing of the CIG Services acquisition, Sebastien Koechli will continue to serve as the Company’s President and Chief Executive Officer, and Romain Gay-Crosier will continue to serve as the Company’s Chief Financial Officer. Mr. Akram Baker, who serves as the Chief Executive Officer of the CI Group, will serve in a dual capacity as the Chief Executive Officer of the Company’s subsidiary CIG Services. Sales and Marketing Our sales and marketing goals are to use existing relationships and develop new relationships with wireless service providers to lease antenna space and sell related services with respect to the CI Group’s owned or managed towers, to grow the site leasing business. We will represent the CI Group to bid site development services contracts with the goal of increasing operating margins and/or providing financial and strategic benefits with respect to the site leasing business. Competition We compete with other independent tower owners which also provide site rental and network services, wireless carriers which build, own and operate their own tower networks and lease space to other wireless communication companies, and owners of alternative facilities, including rooftops, water towers, broadcast towers, DAS networks, and utility poles. Wireless carriers that own and operate their own tower networks generally are substantially larger and have greater financial resources than we have. We believe that tower location and capacity, deployment speed, quality of service and price have been and will continue to be the most significant competitive factors affecting the leasing of a tower. 5 Competitors in the network services business include site acquisition consultants, zoning consultants, real estate firms, right-of-way consulting firms, construction companies, tower owners and managers, radio frequency engineering consultants, telecommunications equipment vendors who can provide turnkey site development services through multiple subcontractors, and our customers' internal staffs. We believe that customers will base their decisions on the outsourcing of network services on criteria such as experience, track record, local reputation, price and time for completion of a project. We believe we are in a strong position in the independent tower owner market segment. Divided into three main tiers, the space is dominated by three large, publically traded companies, American Tower Corporation, Crowne Castle International Corp., and SBA Communication Corporation (“SBA”). The first two own and/or manage more than 25,000 sites each and SBA manages approximately 15,000. The second tier players manage or own between 1,000-10,000 sites and are financed by various forms of private equity and loans. The third tier are owners of individual towers or small group wireless communication facilities. Based on current industry reports, the Company estimates that there are approximately 90 tower companies in the US with 10 towers or more. Employees On October 7, 2011, CIG Services entered into an Employee Services Agreement with CI Group that will take effect on October 10, 2011 and provides that (i) the employees of CI Group shall be dual employees of CI Group and CIG Services, (ii) CIG Services shall cover the costs and expenses of all salaries, benefits, taxes and all other incidental costs related to employment of all employees of both organizations; (iii) the employees rendering services on behalf of CIG Services shall continue to perform their duties for CI Group in a dual capacity. Mr. Akram Baker serves as the President and CEO of the CI Group. Mr. Baker will serve as the President and CEO of CIG Services commencing October 10, 2011 pursuant to the terms and conditions of the Employee Services Agreement. We are not a party to any collective bargaining agreements. We have not experienced any strikes or work stoppages, and management believes that our employee relations are satisfactory. Intellectual Property The Company does not own any patents or trademarks at the present time. The Company intends to proceed with certain trademark representations as soon as reasonably feasible. Regulatory and Environmental Matters Federal Regulations . Both the FCC and the FAA regulate towers used for wireless communications, radio and television broadcasting. Such regulations control the siting, lighting and marking of towers and may, depending on the characteristics of particular towers, require the registration of tower facilities with the FCC and the issuance of determinations confirming no hazard to air traffic. Wireless communications devices operating on towers are separately regulated and independently licensed based upon the particular frequency used. In addition, the FCC and the FAA have developed standards to consider proposals for new or modified tower and antenna structures based upon the height and location, including proximity to airports. Proposals to construct or to modify existing tower and antenna structures above certain heights are reviewed by the FAA to ensure the structure will not present a hazard to aviation, which determination may be conditioned upon compliance with lighting and marking requirements. The FCC requires its licensees to operate communications devices only on towers that comply with FAA rules and are registered with the FCC, if required by its regulations. Where tower lighting is required by FAA regulation, tower owners bear the responsibility of notifying the FAA of any tower lighting outage and ensuring the timely restoration of such outages. Failure to comply with the applicable requirements may lead to civil penalties. Local Regulations. The U.S. Telecommunications Act of 1996 amended the Communications Act of 1934 to preserve state and local zoning authorities' jurisdiction over the siting of communications towers. The law, however, limits local zoning authority by prohibiting actions by local authorities that discriminate between different service providers of wireless services or ban altogether the provision of wireless services. Additionally, the law prohibits state and local restrictions based on the environmental effects of radio frequency emissions to the extent the facilities comply with FCC regulations. Local regulations include city and other local ordinances (including subdivision and zoning ordinances), approvals for construction, modification and removal of towers, and restrictive covenants imposed by community developers. These regulations vary greatly, but typically require us to obtain approval from local officials prior to tower construction. Local zoning authorities may render decisions that prevent the construction or modification of towers or place conditions on such construction or modifications that are responsive to community residents' concerns regarding the height, visibility and other characteristics of the towers. To expedite the deployment of wireless networks, the FCC issued a declaratory ruling in November 2009 establishing timeframes for the review of applications by local and state governments of 90 days for co-locations and 150 days for new tower construction. If a jurisdiction fails to act within these timeframes, the applicant may file a claim for relief in court. Notwithstanding this declaratory ruling, decisions of local zoning authorities may also adversely affect the timing and cost of tower construction and modification. 6 Where You Can Find More Information The Company files annual, quarterly and other requisite filings with the U.S.
